Citation Nr: 1015939	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-11 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for skin cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from May 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  Hepatitis C was not present in service and the Veteran 
does not currently have clinical signs of hepatitis C.  

3.  Skin cancer was not present in service or manifested for 
many years after service, and there is no competent medical 
evidence to link it to service.  


CONCLUSION OF LAW

1.  Hepatitis C was not incurred or aggravated during active 
service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009)

2.  Skin cancer was not incurred in or aggravated by active 
service; nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in February 2006, 
prior to the date of the issuance of the appealed September 
2006 rating decision.
 
The Board further notes that, in July 2006, the Veteran was 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, he was afforded a VA 
examination in February 2006 that was fully adequate for the 
purposes of determining the nature and etiology of the 
Veteran's claimed disabilities.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)  In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis.  Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Where a veteran served 90 days or more during a period of 
war, and carcinoma becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide 
exposure, under current VA law: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The foregoing diseases shall be service 
connected if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) are also satisfied.

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32,395 (2007). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Background - Hepatitis C

The Veteran claims that he is entitled to service connection 
for hepatitis C because it was incurred during service as a 
result of having open sores and boils with blood coming out 
of them due to "jungle rot."  He claims that the blood 
mixed with the blood of other soldiers with the same sores 
and boils and this should qualify as an event in service to 
attribute to his development of Hepatitis C.  

The service treatment records are negative for findings with 
respect to hepatitis C. 

The post service medical evidence shows that the Veteran was 
initially diagnosed with hepatitis C in 2003, with the first 
evidence of record coming from a July 2005 VA treatment 
report.  

The Veteran was afforded a VA examination in February 2006.  
During the examination he denied any risk factors for 
hepatitis C, no blood transfusions, sexual activity, or IV 
drug use.  He also denied being wounded in service.  Upon 
examination the examiner noted that the Veteran had undergone 
a hepatitis C test in July 2005 and that although his 
hepatitis C antibody was positive, his hepatitis qualitative 
polymerase chain reaction (PCR) was negative.  The diagnosis 
stated that the Veteran did not have clinical signs of 
hepatitis C at that time.  The examiner opined that it was 
less likely as not that hepatitis C was secondary to service.  

Analysis - Hepatitis C 

The Board finds that entitlement to service connection for 
hepatitis C is not warranted.  

The service treatment records are silent to any complaints or 
findings referable to hepatitis and the first diagnosis came 
in 2003 more than 30 years after the Veteran's separation 
from active duty service.  The Board notes that while it 
appears that the Veteran does not currently have any clinical 
signs of hepatitis C, historically the virus was present and 
therefore the Board will evaluate the claim as if there was a 
current disability.  

The absence of clinical treatment records for many years 
after active duty is probative evidence against continuity of 
symptoms since service.  Mense v. Derwinski, 1 Vet. App. 354 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  

The passage of many years between discharge from active 
service and the medical documentation of a claim disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

The Board notes that the Veteran claims that hepatitis C does 
not show up until 30 to 40 years after it is contracted, 
however the Veteran as a lay person is not competent to make 
this determination.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue to be 
addressed by the Board.  Here, the Veteran is a layperson, 
not a medical professional, and thus is not competent to 
provide an opinion as to whether any current hepatitis C is 
related to the his active duty service.  The Veteran himself 
has not claimed to have had symptoms since his separation 
from service, he claimed that the symptoms do not surface 
until 30 to 40 years following service.  Therefore, service 
connection on the basis of continuity of symptomatology is 
not for consideration.

The Board finds that the most probative evidence regarding 
the etiology of the Veteran's hepatitis C is the VA 
examiner's opinion, which weighs against the claim. The 
examiner rendered his opinion after thoroughly reviewing the 
claims file, documenting the Veteran's specific medical 
history, and examining the Veteran.

As such, service connection for a hepatitis C is denied.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Background - Skin Cancer

The Veteran contends that he is entitled to service 
connection for skin cancer due to exposure to Agent Orange.  
He claims that having open sores and "jungle rot" and being 
sprayed with Agent Orange led to his development of skin 
cancer.  

Initially the Board notes that the record demonstrates that 
the Veteran served in Vietnam during his active duty service.  
As such he is entitled to the presumption that he was exposed 
to Agent Orange or other herbicide agents; however, as was 
noted above the Secretary of Veterans Affairs has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation). 

In this case the evidence of record fails to demonstrate that 
the Veteran had skin cancer upon his separation of service, 
within the one year presumptive period, or that he currently 
has skin cancer.

The Board acknowledges that the Veteran marked "tumor, 
growth, cyst, cancer," and "boils" on his April 1970 
report of medical history; however, on the June 1970 
statement of medical conditions he denied any change in his 
medical condition.  

The Board notes that the evidence of record shows that the 
Veteran was diagnosed with basal cell carcinoma  of the right 
lateral forehead in 1997 by Dr. R. S., M.D.  He received Mohs 
surgery by Dr. D. V., M.D. to remove the tumor in 1999.  
There was no chemotherapy, and no radiation treatment.  There 
has not been any treatment since 1999.  

The February 2006 VA examination notes that skin was normal 
upon examination.  There were no signs of skin cancer at the 
examination, no acne or chloracne, no scarring alopecia or 
alopecia areata, and no hyperhidrosis.  There was no need for 
biopsy or photographs.  The examiner opined that it was less 
likely as not that the condition was secondary to Agent 
Orange exposure, noting that there was nothing in the 
literature to support that Agent Orange exposure caused skin 
cancer. In November 2006, a biopsy from the nasal roof was 
positive for basal cell carcinoma. 

The Board again finds that the most probative evidence 
regarding the etiology of the claimed skin cancer is the VA 
examiner's opinion, which weighs against the claim. The 
examiner rendered his opinion after thoroughly reviewing the 
claims file, documenting the Veteran's specific medical 
history, and examining the Veteran. As the appellant is not 
shown to be other than a layperson without the appropriate 
training and expertise, he is not competent to render a 
probative (i.e., persuasive) opinion on this matter.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for skin cancer must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

ORDER

Entitlement to service connection for Hepatitis C is denied

Entitlement to service connection for skin cancer, to include 
as due to exposure to Agent Orange, is denied.  


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


